[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 59 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 61 
The counsel for the plaintiff contends that this court has the power, in a case like the present, to review the determination of the General Term in affirming the order denying the motion for a new trial, made upon the judge's minutes, which motion was made upon the ground that the verdict was against the evidence. He claims that the motion on such ground raised a question of law, and that if it should *Page 62 
have been granted, the courts below have made an error in the decision of a question of law, which this court should correct. He cites, as an authority for his proposition, Walker v.Spencer (86 N.Y. 162), and certain sections of the Code of Civil Procedure. This question has, as we think, been already decided by this court, and against the views now urged by the counsel for the appellants. But, inasmuch as appeals from this kind of an order are still frequently taken in connection with an appeal from the judgment, and there seems to be some uncertainty prevailing in the profession as to the practice which should follow in such case, we have deemed it proper to restate our views at this time.
The denial of a motion for a new trial, made on the ground stated, is not the subject of an exception, and if it be competent for this court to review the decision of that question by the General Term, it follows, of course, that it reviews a question of law without any exception having been taken, which is contrary to its uniform practice, and the power to do which has been denied. (Standard Oil Co. v. Amazon Ins. Co., 79 N.Y. 506. ) In one instance provision is made for a review by this court of the determination of the lower court without an exception having been taken, and that is where a verdict has been ordered subject to the opinion of the court at General Term. By virtue of section 1339 of the Code an exception is not necessary in such case to enable this court to review the determination of a question of law arising upon the verdict so ordered. As there was no motion made on the trial of this cause to direct a verdict for the plaintiffs and of course no exception taken, if the plaintiffs are correct, they would be thus enabled to raise a question on an appeal from the order, which they could not raise on appeal from the judgment because of the absence of an exception. We think the plaintiffs are in error in their claim.
In the case cited from 86 N.Y., the appeal by the defendant was from the order of the General Term denying his motion for a new trial, made under section 1001 of the Code. That section permits such a motion to be made at General *Page 63 
Term upon exceptions taken to rulings of law, made upon the trial, and this court reviews the decision of the General Term upon such motion, by virtue of section 190, subdivision 2.
But by the very language of the Code providing for the making of a motion for a new trial at the General Term in cases where an interlocutory judgment has been entered, such motion must be founded upon exceptions, and of course, if none were taken, no such motion could be entertained at the General Term and no review could be had here.
Section 1350 does not confer the jurisdiction claimed. That section makes provision for an appeal to this court from a final judgment in cases where an interlocutory judgment had already been entered and affirmed at General Term, or after it had refused a new trial applied for to it in the first instance or upon appeal from Special Term. If an appeal is taken to this court from the final determination of the General Term, the determination of that court affirming the interlocutory judgment or refusing the new trial, may be reviewed at the election of either party. But the review in this court thus provided for, must be confined to exceptions taken, and without them no question of law reviewable here can arise. The plaintiffs have no exceptions to reach this question. There has been no interlocutory judgment, and hence provisions for a review of such a judgment upon appeal from a final one do not apply.
Nor does section 1337 lend any aid to the plaintiffs' contention. That section simply states the questions which may be brought up for review by an appeal to this court from a final judgment, or from an order granting or refusing a new trial in an action, or from an order affecting a substantial right, made in a special proceeding or upon a summary application after judgment. We do not think that section enlarges the jurisdiction of this court so as to permit us to review upon appeal from its judgment the decision of the General Term upon appeal from an order denying a motion for a new trial on the judge's minutes in an action tried by a jury. The meaning of section 1337 must be that this court can review *Page 64 
every question affecting a substantial right and not resting in discretion, which was determined by the General Term, provided the exceptions rendered necessary by other sections of the Code have been duly taken. An order, such as is under consideration here, is not made appealable to this court by virtue of this section.
The case of Derleth v. DeGraff (104 N.Y. 661), while not exactly similar (because the appeal to this court from the order was taken before the entry of the judgment of affirmance), is still an authority for the view now taken. We there held that the unsuccessful party at the General Term could not appeal directly to this court from the order of the General Term affirming the order of the Special Term denying the motion for a new trial on the minutes, even though such appeal should have been taken before the entry of any judgment of affirmance. And it was stated that on such an appeal, even if we could entertain it, we could review only questions of law raised upon the trial, such as would be involved upon an appeal from the judgment to be entered upon the order of affirmance. And it was held that this was not such an appeal from an order which grants or refuses a new trial, as is contemplated by section 190 of the Code. This case was reaffirmed in D., L.  W.R.R. Co. v. Burkard (109 N.Y. 648), and must be regarded as entirely settled.
We see no distinction in principle between the cases, and we hold that this court has no power to review the affirmance of an order denying a motion for a new trial on the judge's minutes in cases of this description, even though an appeal from the order of affirmance by the General Term and an intention to review such order is contained and stated in the notice of appeal from the judgment.
In this case nothing but certain exceptions taken in the course of the trial can be reviewed. Of such exceptions, one at least appears to us to be fatal to the judgment herein. The defendant called a witness, and, under the objection and exception of the plaintiffs, he proved by him that prior to *Page 65 
the transaction with the plaintiffs, defendant had applied to the witness to purchase Peck's interest in the partnership. The defendant also proved by his own evidence, under like objection and exception, that he made such application at Peck's request. The decisions sustaining the admissibility of these two pieces of evidence going to prove one fact are now claimed to have been correct upon the ground that if it were true that defendant had, at Peck's request, before the transaction with the plaintiffs, seen several other parties and solicited them to purchase Peck's interest in the business, it was a circumstance tending strongly to corroborate the evidence of defendant that, in the sale of that interest to the plaintiffs, he was acting as Peck's agent; and also upon the ground that it contradicted Peck's denial that defendant was his agent. As to the latter ground the claim is not well founded. Peck denied that defendant was his agent in the transaction in litigation. This evidence of defendant did not contradict that of Peck on that question, unless it is to be said that the two things are incompatible, and that if defendant acted as Peck's agent in the other transactions, he necessarily acted as his agent in the transaction under discussion. This, of course, cannot be contended. It, therefore, did not directly contradict Peck. Whether it tended to contradict him depends upon considerations which are involved in the discussion as to the admissibility of the evidence on the first ground above stated, viz.: that it tended to corroborate the defendant's evidence of agency in this particular transaction. If such agency were established, of course Peck's evidence to the contrary would be substantially contradicted. Is, then, the evidence admissible on the ground that it tends to corroborate the defendant's evidence that he did act in this transaction as the agent of Peck? I think not.
If the evidence of the witness Ogden, that defendant had applied to him to purchase the Peck interest, be taken alone, it may be said to be immaterial, for it does not show that the application was made in behalf of Peck, nor could such fact be inferred therefrom, other than as a mere guess, not *Page 66 
based upon any evidence. This evidence can only become material when it is taken in connection with that of the defendant, in which he says that in making the application to Ogden and the others, he did it at Peck's request. From proof of an agency to sell Peck's interest in the property at a former time and with respect to other parties, is the inference a legitimate or proper one that defendant acted as agent for Peck in the transaction in question when such agency is denied? Is it one so natural that it would be proper to leave it to a jury to draw or not as they should think fit, or is it so purely speculative, so entirely a matter of guess-work, that it would be improper to permit the jury to draw the inference from the facts stated?
To me it seems the latter. If the agency in the transaction in question would not by this evidence be sufficiently proved, can it be said that it does legitimately corroborate other evidence of agency, sufficient in itself, if believed, to prove the fact? I should still think not. I cannot see, in the latter case, that it is still anything but speculation, pure and simple. He acted as agent for Peck upon some past occasions, and, therefore, we are asked to say that the inference is legitimate that he acted as his agent in the present transaction. Unless it can be said that this evidence naturally tends, in some appreciable degree, to prove the fact of the defendant's acting for Peck in the particular transaction in litigation, I cannot see that it is admissible at all. If it do not thus naturally tend to prove such fact, of course it does not tend to corroborate the evidence of defendant upon that subject. Yet it is entirely credible that defendant may have acted as such agent in the former applications to other parties, and still may not have so acted in this particular case. The two positions are not in the slightest degree inconsistent, and there is no intrinsic improbability of the truth of both. Assuming that, on former occasions, the defendant had been Peck's agent, still, any one of an almost infinite variety of circumstances may have occurred to change the views of Peck in regard to the defendant, and hence to cause him to withdraw *Page 67 
the authority theretofore given to defendant to negotiate a sale of Peck's interest. It must be obvious that it can be nothing more than a guess to say that not one of those circumstances did occur, or in other words to say that the last act of the defendant in negotiating to sell the property of Peck to the plaintiffs was performed as agent for Peck, because on other and prior occasions he had conducted negotiations of a similar nature with other people as such agent. What is it, then, which should render proof of a wholly separate, distinct and past transaction between other parties competent evidence against these plaintiffs? Reduced to its real merits, the proposition is solely founded upon a possibility, or in other words, upon a mere guess or speculation, too shadowy entirely to support the inference of defendant's agency in this particular transaction. It is also evidence upon a fact not at issue in the case, for whether the defendant acted as agent for Peck once or twenty times before this, would be wholly beside the issue, unless this inference which the defendant seeks to draw were a natural and usual one. It rests with the defendant to show that it is, as otherwise the evidence is as I have said, outside the issue. I do not think that the defendant sustains this burden, and, therefore, the evidence is inadmissible. I think such of the authorities as touch upon the general subject of the admissibility of this class of evidence, are to the effect that in such a case as this, evidence of this kind is incompetent. In Murray v. Smith (1 Duer, 412), the question was whether a certain purchase of real estate had been made by plaintiff on joint account of himself and defendant, and whether the deed from plaintiff to defendant was made on defendant's promise to pay one-half of the mortgage on the premises as part consideration therefor. Evidence was given that the plaintiff had purchased other land in his name, but on joint account of himself and defendant. The evidence was held to have been erroneously admitted. It is true the case is somewhat different from the one at bar, but I think the same principle applies. The evidence was claimed to be proper on the ground that it tended to corroborate the evidence for the plaintiff, for the reason that it *Page 68 
would be more natural to infer the main fact in issue in favor of the plaintiff, because of proof that in a prior transaction such actually was the fact; thus showing that the transaction in question was not one entirely between strangers and persons who up to that time never had business transactions of such a nature together. But the court held the evidence too speculative and uncertain to base any legal inference upon it, or to permit a jury to draw any inference of fact therefrom.
In Hollingham v. Head (4 C.B. [N.S.] 388; 93 Eng. C.L. 388), the plaintiff sued defendant for the price of a quantity of artificial manure, and the defense was that it was purchased upon condition that it was not to be paid for unless it proved equal to Peruvian guano. The defendant desired to prove in his defense that the plaintiff had made other contracts to sell precisely this same kind of manure, upon the condition that it was not to be paid for unless it was equal to the Peruvian. The evidence, under objection, was rejected, and the court, upon a review of the case, held it properly rejected, as entirely too speculative in its nature. Mr. Justice WILLS said, "The question may be put thus: Does the fact of a person having once or many times in his life done a particular act in a particular way, make it more probable that he has done the same thing in the same way upon another and different occasion? To admit such speculative evidence will, I think, be fraught with great danger." Justices BYLES and WILLIAMS concurred.
The case at bar was hotly contested upon this single question of agency, as to whether in what defendant did, he acted as plaintiffs' or Peck's agent. It seems to us exceedingly probable that the evidence in question may have had some considerable weight with the jury; how much we cannot say. In order to affirm this judgment we should be able to say it had none. (Brague v.Lord, 67 N.Y. 495-499.)
Its admission was error, for which the judgment should be reversed and a new trial granted, costs to abide the event.
All concur, except RUGER, Ch. J., not voting.
Judgment reversed. *Page 69